DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/450,073, amendment filed on 05/10/2021.  Claims 15-19 are presented as new by Applicant.  
3.	Claims 1-19 are currently pending in this application.

Response to Arguments
4.	Applicant’s arguments filed 05/10/2021 have been fully considered and are persuasive.  However, a new ground(s) of rejection is made. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effenberger et al. (US PG Pub No. 2019/0047426), in view of Hoffman (US Patent No. 5,385,480).

7.          With respect to claim 1, Effenberger teaches:
an electrical input connector unit for charging an electric vehicle or a hybrid vehicle (see electrical input connector charging an electric vehicle, Figure 1), comprising:
a connector body adapted to be mounted on a vehicle and having a central portion housing a plurality of electrical input contacts (see Figure 24, showing input connector mounted to vehicle), 
the electrical input contacts are adapted to receive a plurality of corresponding contacts of a connector attached to a charging cable (see input connector adapted to receive plurality of input contacts from charging cable, Figure 24), 
the connector body has a socket opening out to a front side of the connector body and disposed adjacent to the central portion (see socket opening, adjacent to central opening, Figure 24).
Effenberger fails to teach:
the socket is configured to removably receive a human-machine interface module to control and/or provide information about a charging operation of the vehicle.
However, Hoffman teaches:
(sensor mounted optionally, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Hoffman’s removable sensors into the inlet of Effenberger for at least the following reasons: incorporating a module to control the charging function or to provide information about the charging function to a system or user is an obvious improvement because it would be an advantage to both the user, vehicle, and/or charging system to process information regarding the charging in an effort to maintain the health and status of both the vehicle and charging system.

8.          With respect to claim 2, Hoffman teaches:
wherein the socket is configured to receive the human-machine interface module though a sliding movement of the human-machine interface module into the socket (sensor mounted optionally, slides into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

9.          With respect to claim 3, Hoffman teaches:
wherein the human-machine interface module includes a casing configured to be received within the socket (sensor mounted optionally, slides casing of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

10.          With respect to claim 4, Hoffman teaches:
wherein the human-machine interface module includes an electronic control board mounted within the casing (see control board and microprocessor, sensor mounted optionally, slides casing of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

11.          With respect to claim 5, Hoffman teaches:
wherein the human-machine interface module includes a support body bearing an interface and mounted at an end of the casing (sensor mounted optionally, slides casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

12.          With respect to claim 6, Effenberger teaches:
wherein the connector body includes a support casing removably connected to the central portion (see connector body, Figure 2, Figure 24).

13.          With respect to claim 7, Effenberger teaches:
wherein the socket is formed in the support casing (see socket in support casing, Figure 2, Figure 24).

14.          With respect to claim 8, Hoffman teaches:
wherein the human-machine interface module is mounted by sliding into the socket through mutual engagement of a guide rib of the human-machine interface module with a guide groove of the connector body (sensor mounted optionally, slides/guided into casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

15.          With respect to claim 9, Effenberger teaches:
wherein the guide rib and the guide groove each have a dovetail profile (grooves along input connector and plug cable charger for mutual engagement, Figure 2, Figure 24, paragraphs [0040-0049]).

16.          With respect to claim 10, Effenberger teaches:
providing a connector body (connector body, Figure 24), 
with a central portion housing a plurality of electrical input contacts (see central portion for housing electrical contacts, Figure 1), and 
(see socket opening at front side of connector body, Figure 1).
Effenberger fails to teach:
providing a human-machine interface module; and 
removably mounting the human-machine interface module in the socket.
However, Hoffman teaches:
providing a human-machine interface module (sensor mounted optionally, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25); and 
removably mounting the human-machine interface module in the socket (sensor mounted optionally, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Hoffman’s removable sensors into the inlet of Effenberger for at least the following reasons: incorporating a module to control the charging function or to provide information about the charging function to a system or user is an obvious improvement because it would be an advantage to both the user, vehicle, and/or charging system to process information regarding the charging in an effort to maintain the health and status of both the vehicle and charging system.

17.          With respect to claim 11, Hoffman teaches:
(sensor mounted optionally, slides/guided into casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

18.          With respect to claim 12, Hoffman teaches:
wherein the human-machine interface module includes an electronic control board mounted within the casing (sensor mounted optionally, slides/guided into casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

19.          With respect to claim 13, Hoffman teaches:
wherein the human-machine interface module includes a support body bearing an interface and mounted at an end of the casing (sensor mounted optionally, slides/guided into casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

20.          With respect to claim 14, Hoffman teaches:
(sensor mounted optionally, slides/guided into casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

21.	With respect to claim 15, Effenberger teaches:
wherein the central portion receivesthe connector attached to the charging cable (see central portion socket receiving connector 72 attached to charging cable [connected to connector 72 not show], as shown in Figure 8, and described in para 80-85).
21.	With respect to claim 16, Effenberger teaches:
wherein the socket is disposedspaced apart from the central portion on the connector body and does not receive the connector (see instances where socket does not receive connector and cable, Figures 1-9, socket spaced away from central portion, Fig 7-9).

21.	With respect to claim 17, Hoffman teaches:
wherein the humanmachine interface module is adaptedto control and/or provide information about a charging operation of the vehicle (sensor mounted optionally, slides/guided into casing of inlet housing within body of inlet housing, into inlet region, and removably coupled on wall of inner inlet housing, providing various information such as charging capability of charger/connector, via a coupled microprocessor, Col 13, lines 1-25).

21.	With respect to claim 18, Effenberger teaches:
wherein the central portion receives a connector having aplurality of corresponding contacts attached to a charging cable and connecting with the electrical input contacts (see Figs. 1-9, showing cable connected to input contacts at connector body).

21.	With respect to claim 19, Effenberger teaches:
wherein the socket is disposed spaced apart from thecentral portion on the connector body and does not receive the connector (see instances where socket does not receive connector and cable, Figures 1-9, socket spaced away from central portion, Fig 7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851